Title: To Thomas Jefferson from James Madison, 18 August 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Orange Aug. 18. 1802
          
          Your favor of the 16th. came duly to hand with the papers to which it referred. I now forward others recd. by the last mail.
          I have signified to Mr. Sumpter that his resignation was acquiesced in, and have used a language calculated to satisfy him that he retains the good opinion of the Executive. What is to be said to Mr. Livingston on his requests that he may appt. a private Secretary, and fill provisionally consular vacancies? Considering the disposition of a Secretary of Legation, acting as private Secy. to view himself on the more important side, and of the Minister to view & use him on the other, it is to be apprehended, that there may be difficulty in finding a successor to Mr. Sumter who will not be likely to be infected with the same dissatisfaction. I am not aware that the other proposition of Mr. L. is founded in any reason claiming equal attention.
          Yours with respectful attachment
          
            James Madison
          
        